                                        Case 3:19-cv-08027-JSC Document 1 Filed 12/09/19 Page 1 of 4




                              1 Douglas E. Dexter (State Bar No. 115868)
                                ddexter@fbm.com
                              2 Rebecca H. Stephens (State Bar No. 299234)
                                rstephens@fbm.com
                              3 Jaya Bajaj (State Bar No. 317909)
                                jbajaj@fbm.com
                              4 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480

                            7 Attorneys for Defendants
                              AMAZON WEB SERVICES, INC. and A100 US LLC
                            8
                                                       UNITED STATES DISTRICT COURT
                            9
                                            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                           10

                           11
                                   SAIFULLAH KHAN,                                     Case No. 3:19-cv-8027
                           12
                                                  Plaintiff,
                           13
                                          vs.                                          DEFENDANTS AMAZON WEB
                           14                                                          SERVICES, INC. AND A100 US LLC’S
                              AMAZON WEB SERVICES, INC., A100 US                       NOTICE OF REMOVAL OF CIVIL
                           15 LLC; and DOES 1 through 20, inclusive,                   ACTION UNDER 28 U.S.C. §1441(b)
                           16                     Defendant.

                           17
                                          TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
                           18
                                   SAIFULLAH KHAN:
                           19
                                          PLEASE TAKE NOTICE that Defendants AMAZON WEB SERVICES, INC. and A100
                           20
                                   US LLC (collectively “Amazon”), pursuant to 28 U.S.C. § 1441(b), hereby remove the above-
                           21
                                   entitled action to this Court from the Superior Court of the State of California in and for the
                           22
                                   County of Alameda.
                           23
                                   I.     FACTUAL AND PROCEDURAL BACKGROUND
                           24
                                          On October 18, 2019, Plaintiff SAIFULLAH KHAN (“Plaintiff”) filed a civil complaint in
                           25
                                   the Superior Court of the State of California, County of Alameda, entitled Saifullah Khan v.
                           26
                                   Amazon Web Services, Inc., et al., Case No. RG19039632. A true and correct copy of the
                           27
                                   Complaint, together with its Civil Case Cover Sheet, is attached at Exhibit A (hereinafter the
                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104                                                                                             37904\12823078.1
         (415) 954-4400
                                                        DEFENDANTS’ NOTICE OF REMOVAL - Case No. RG19039632
                                       Case 3:19-cv-08027-JSC Document 1 Filed 12/09/19 Page 2 of 4




                              1 “Complaint”).

                              2          In his Complaint, Plaintiff alleges seven causes of action against Amazon: (1) Unfair

                              3 Business Practices, (2) Failure to Prevent Discrimination & Harassment, (3) Discrimination

                              4 (Disability/Age/Ethnicity) (FEHA), (4) Business Expense Reimbursement, (5) Wrongful

                              5 Termination in Violation of Public Policy, (6) Harassment, and (7) Retaliation. See Exh. A.

                              6 Plaintiff seeks general and special damages, liquidated damages, unpaid wages, waiting time

                              7 penalties, punitive damages, restitution, disgorgement, attorney’s fees, pre and post judgment

                              8 interest, punitive damages, and declaratory relief. See Exh. A at p. 12.

                              9 II.      THE NOTICE OF REMOVAL IS TIMELY
                           10            Service on Amazon was effectuated on November 7, 2019. Thus, this Notice of Removal

                           11 has been timely filed within thirty (30) days after “service on that defendant of the initial

                           12 pleading.” See 28 U.S. §1446(b)(2).1

                           13 III.       THIS COURT HAS DIVERSITY JURISDICTION
                           14            This case is removable because this Court has original jurisdiction based on the parties’

                           15 diversity of citizenship. See 28 U.S.C. § 1332(a) (“The district courts shall have original

                           16 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

                           17 $75,000, and is between . . . citizens of different States[.]”). First, Plaintiff and Amazon are

                           18 citizens of different states. Plaintiff’s Complaint alleges that he resides in Alameda County,
                           19 California and has lived in Alameda County at all relevant times. See Exh. A at ¶ 1, pg. 2.

                           20            Neither Amazon Web Services, Inc. nor A100 US LLC is a citizen of California. Under 28

                           21 U.S.C. § 1332(c), a corporation “shall be deemed to be a citizen of every State and foreign state by

                           22 which it has been incorporated and of the State or foreign state where it has its principal place of

                           23 business[.]” Amazon Web Services, Inc. is a Delaware corporation with its corporate headquarters

                           24 and principal place of business in Washington.

                           25

                           26      1
                               The date 30 days after November 7, 2019 is Saturday, December 7, 2019. Pursuant to the
                              Federal Rules of Civil Procedure, the time period to file this Notice of Removal is therefore
                           27
                              extended to the next day that is not a Saturday or Sunday, or December 9, 2019. See Fed. R. Civ.
                           28 P. 6(a)(1).
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104                                                   2                                     37904\12823078.1
         (415) 954-4400
                                                      DEFENDANTS’ NOTICE OF REMOVAL - Case No. RG19039632
                                      Case 3:19-cv-08027-JSC Document 1 Filed 12/09/19 Page 3 of 4




                              1         For purposes of diversity jurisdiction, “a limited liability corporation is a citizen of all of

                              2 the states of which its owners/members are citizens.” Lindley Contours LLC v. AABB Fitness

                              3 Holdings, Inc., 414 Fed. Appx. 62, 64 (9th Cir. 2011) (citation omitted). A100 US LLC is a

                              4 Delaware limited liability company with its headquarters and principal place of business in

                              5 Washington. Amazon Data Services, Inc. is the only member of A100 US LLC. Amazon Data

                              6 Services, Inc. is a Delaware corporation with its corporate headquarters and principal place of

                              7 business in Washington. Thus, diversity of citizenship exists.

                              8         In addition, the amount in controversy exceeds $75,000. Though Amazon denies that

                              9 Plaintiff is entitled to any damages, Plaintiff seeks general damages, compensatory damages,

                           10 punitive damages, attorney’s fees, and more. See Exh. A at p. 12. California federal courts have

                           11 routinely found that the amount-in-controversy requirement is satisfied in cases with similar

                           12 claims. See, e.g., Rodriguez v. Home Depot, USA, Inc., No. 16-CV-01945-JCS, 2016 WL

                           13 3902838 (N.D. Cal. July 19, 2016) (amount-in-controversy requirement satisfied in wrongful

                           14 termination case seeking lost wages, equitable relief, restitution, emotional distress damages,

                           15 punitive damages, and attorneys’ fees and costs); Castanon v. International Paper Company, No.

                           16 2:15-CV-08362-ODW, 2016 WL 589853 (C.D. Cal. Feb. 11, 2016) (amount-in-controversy

                           17 requirement satisfied in disability discrimination case seeking lost earnings, emotional distress and

                           18 punitive damages, and attorneys’ fees); Simmons v. PCR Technology, 209 F. Supp. 2d 1029 (2002)
                           19 (amount-in-controversy requirement satisfied in employment discrimination case seeking

                           20 compensatory damages, punitive damages, emotional distress damages, injunctive relief, and

                           21 attorneys’ fees). Thus, removal is also proper based on this Court’s diversity jurisdiction.

                           22 IV.       VENUE AND INTRADISTRICT ASSIGNMENT
                           23           Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

                           24 district courts of the United States have original jurisdiction, may be removed by the defendant or

                           25 the defendants, to the district court of the United States for the district and division embracing the

                           26 place where such action is pending.” This Court embraces the Superior Court of the State of

                           27 California for the County of Alameda, which is where Plaintiff’s Complaint was originally filed.

                           28 Accordingly, this Court is the appropriate court to which to remove this action.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104                                                    3                                       37904\12823078.1
         (415) 954-4400
                                                      DEFENDANTS’ NOTICE OF REMOVAL - Case No. RG19039632
                                      Case 3:19-cv-08027-JSC Document 1 Filed 12/09/19 Page 4 of 4




                              1 V.       NOTICE OF REMOVAL
                              2          Amazon will promptly provide written notice of this Notice of Removal to Plaintiff, and

                              3 will also file a copy of this Notice of Removal with the Clerk of the Superior Court of the State of

                              4 California, County of Alameda.

                              5 VI.      CONCLUSION.
                              6          As detailed above, this Court has diversity jurisdiction over this action pursuant to 28

                              7 U.S.C. § 1441(b). Having fulfilled all statutory requirements, Amazon removes this action from

                              8 the Superior Court of California, County of Alameda to this Court, and requests that this Court

                              9 assume full jurisdiction over this matter as provided by law.

                           10

                           11 Dated: December 9, 2019                       FARELLA BRAUN + MARTEL LLP

                           12
                                                                            By:           /s/ Douglas E. Dexter
                           13
                                                                                          Douglas E. Dexter
                           14
                                                                            Attorneys for Defendants
                           15                                               AMAZON WEB SERVICES, INC. and A100 US LLC
                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104                                                   4                                      37904\12823078.1
         (415) 954-4400
                                                      DEFENDANTS’ NOTICE OF REMOVAL - Case No. RG19039632
